Upon petition for rehearing and motion for clarification, it is ordered that the last paragraph of the Court's opinion filed July 18, 1947, be amended so as to read as follows:
"The cause will be reversed with directions to enter a decree accordingly as to taxes hereafter to be levied, with directions that relative to taxes other than for such debt purposes, the court retain jurisdiction of said cause to make such modifications as may appear meet and proper in event of a change of circumstances upon a hearing after notice." — and that said petitions and motions for rehearing and clarification be and the same are hereby otherwise denied.
TERRELL, and BUFORD, JJ., and PARKS, Associate Justice, concur.
THOMAS, C. J., CHAPMAN and ADAMS, JJ., dissent.